DENY and Opinion Filed August 15, 2022




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-22-00795-CV

                           IN RE TRACY NIXON, Relator

            Original Proceeding from the 162nd Judicial District Court
                              Dallas County, Texas

                           MEMORANDUM OPINION
                    Before Justices Myers, Nowell, and Goldstein
                             Opinion by Justice Nowell

         Relator’s August 11, 2022 petition for writ of mandamus challenges the

administrative law judge’s denial of permission for relator, having previously been

identified as a vexatious litigant, to file a petition in the trial court. Relator also filed

a motion asking this Court to obtain records from the clerk’s office pertaining to her

claim.

         Based on our review of the petition, attached document, and motion, we

conclude that relator has failed to comply with Texas Rule of Appellate Procedure

52 in numerous ways. See TEX. R. APP. P. 52. For example, relator failed to provide

a certified or sworn copy of every document that is material to the relator’s claim for
relief. See TEX. R. APP. P. 52.7(a). Relator’s motion acknowledges that she is able

to obtain copies of the relevant documents herself.

      Because relator has failed to comply with Texas Rule of Appellate Procedure

52 and has failed to provide an adequate record for our review, we deny the petition.

See In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding).

We likewise deny relator’s motion.



220795f.p05                                /s/ Erin A. Nowell
                                           ERIN A. NOWELL
                                           JUSTICE